7/31/2020         Case 4:20-cv-00017-RGE-HCA Document     47-6
                                                iMarketsLive::      Filed 08/03/20 Page 1 of 6
                                                               Join Now




                                               Welcome to georgios's Website, ID #1640240



                                                                                                     MENU




                                WELCOME TO IMARKETSLIVE




       Basic Information                                 Collect Payment                    Get Product Access




                                                    1       Enter Your Basic Information




       First Name:                                  First Name


       Last Name:                                   Last Name


       E-Mail:                                      Email


       Phone Number:                                Phone Number
                                                                                                          EXHIBIT
                                                                                                                     exhibitsticker.com




                                                                                                                 E
web.archive.org/web/20190414101119/www.imarketslive.com/corp/cjoin                                                                        1/6
7/31/2020         Case 4:20-cv-00017-RGE-HCA Document     47-6
                                                iMarketsLive::      Filed 08/03/20 Page 2 of 6
                                                               Join Now




                                                   2       Create Your IML User Account




       User Name:                                          User Name

                  Please choose a User Name for your account. This user name will be used when
                  logging into the iMarketsLive.com system. It will also be used to determine your

                  website URLs.



       Password:                                           Password


       Confirm Password:                                   Confirm Password

                  Passwords must be between 5 and 16 characters long.




                                                       3     Choose ONE PACK to Start



                    YOUR INITIAL PAYMENT                                       YOUR INITIAL PAYMENT

                              $325.00                                                   $225.00


                   ELITE STARTER PACK                                      PLATINUM STARTER PACK

                IML Forex and Crypto Academy's                             IML Forex and Crypto Academy's

                      IML TV (All Sessions)                                     IML TV (All Sessions)

                        Harmonic Scanner                                          Harmonic Scanner

              Swing Trades & Night Owl Sessions                           Swing Trades & Night Owl Sessions

                          Pip Talk (Basic)                                          Pip Talk (Basic)

                           Swipe Trades


web.archive.org/web/20190414101119/www.imarketslive.com/corp/cjoin                                            2/6
7/31/2020         Case 4:20-cv-00017-RGE-HCA Document     47-6
                                                iMarketsLive::      Filed 08/03/20 Page 3 of 6
                                                               Join Now

                           Web Analyzer

                           Bounce Back

                             Gold Cup

                            SwipeCoin

                      High Frequency Forex

                              PIVOTS

                             LEVELS



                    YOUR INITIAL PAYMENT                                      YOUR INITIAL PAYMENT

                              $189.95                                                   $189.95


                       HFFX MONTHLY                                    DIGITAL CURRENCY MONTHLY

                          HFF Academy                                               DC Academy

                              HFF TV                                                   DC Scanner

                              PipTalk                                              SwipeCoin App

                      High Frequency Forex                                        IMLTV Sessions




                                                      4      Choose ONE Monthly Plan



                  YOUR MONTHLY PAYMENT                                       YOUR MONTHLY PAYMENT

                ELITE MONTHLY $274.95                                   PLATINUM MONTHLY $164.95

                IML Forex and Crypto Academy's                             IML Forex and Crypto Academy's

                      IML TV (All Sessions)                                    IML TV (All Sessions)

                        Harmonic Scanner                                         Harmonic Scanner


web.archive.org/web/20190414101119/www.imarketslive.com/corp/cjoin                                          3/6
7/31/2020         Case 4:20-cv-00017-RGE-HCA Document     47-6
                                                iMarketsLive::      Filed 08/03/20 Page 4 of 6
                                                               Join Now

              Swing Trades & Night Owl Sessions                           Swing Trades & Night Owl Sessions

                          Pip Talk (Basic)                                         Pip Talk (Basic)

                           Swipe Trades

                           Web Analyzer

                             Gold Cup

                            SwipeCoin

                      High Frequency Forex

                              PIVOTS

                             LEVELS



                  YOUR MONTHLY PAYMENT                                        YOUR MONTHLY PAYMENT

                 HFFX MONTHLY $179.95                                   DIGITAL CURRENCY MONTHLY
                                                                                       $179.95
                          HFF Academy

                                                                                    DC Academy
                              HFF TV

                                                                                     DC Scanner
                              PipTalk

                                                                                   SwipeCoin App
                      High Frequency Forex
                                                                                   IMLTV Sessions




                                                  5       Enter Your Payment Information




       Payment Type:                                  Pay using Credit Card




      Credit Card Info
web.archive.org/web/20190414101119/www.imarketslive.com/corp/cjoin                                            4/6
7/31/2020         Case 4:20-cv-00017-RGE-HCA Document     47-6
                                                iMarketsLive::      Filed 08/03/20 Page 5 of 6
                                                               Join Now

       Name on Card:
                                                   Name On Card


       Credit Card Type:                            - Pick One -


       Credit Card Number:                         Credit Card Number


       Expiration Date:                                              /


       Security Code (3 digits):                   Security Code:


       Country:


       Address:                                    Address:


       City:                                       City:


       State/Province:                                                          2 or 3 character state code


       ZIP/Postal Code:                            Zip/Postal Code:




            I have completely read and fully agree to the International Markets Live Inc. Policies & Procedures.



            I have completely read and fully agree to the International Markets Live Inc. Refund Policy


            I have completely read and fully agree to the International Markets Live Inc. Privacy Policy.


            I have completely read and fully agree to the International Markets Live Inc. Terms and Conditions



            I understand that by selecting this option I will be charged $325.00 immediately, and I will continue to
      be billed $274.95 each month starting 30 days from now unless I cancel my account. I may cancel my

      account at any time.


web.archive.org/web/20190414101119/www.imarketslive.com/corp/cjoin                                                     5/6
7/31/2020            Case 4:20-cv-00017-RGE-HCA Document     47-6
                                                   iMarketsLive::      Filed 08/03/20 Page 6 of 6
                                                                  Join Now




             I fully understand that iMarketsLive is NOT an investment company offering financial advice. I am

      purchasing educational products and services that I will access through iMarketsLive.


             Your enroller will be: Giwrgos82 | georgios konidaris




                                                                 JOIN NOW




             Privacy Policy | Policies and Procedures | Terms & Conditions | Refund Policy | Spam Policy | NFA Notice
                                                  Copyright © 2019 iMarketsLive.



            FULL RISK DISCLOSURE: Trading contains substantial risk and is not for every investor. An investor could potentially lose all or more
            than the initial investment. Risk capital is money that can be lost without jeopardizing financial security or life style. Only risk capital
            should be used for trading and only those with sufficient risk capital should consider trading. Past performance is no guarantee of future
            results.




web.archive.org/web/20190414101119/www.imarketslive.com/corp/cjoin                                                                                         6/6
